UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 7/31/12 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Information About the Renewal of the Funds Management Agreement 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Inflation Adjusted Securities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus InflationAdjusted Securities Fund covering the 12-month period from August 1, 2011, through July 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The bond market proved volatile over the reporting period, as an intensifying European debt crisis and an unprecedented downgrade of long-term U.S. government securities last year triggered a massive flight to perceived safe havens in August and September 2011.Then, favorable U.S. employment data and liquidity enhancements from European policymakers sparked rallies through the first quarter of 2012. However, political developments later raised doubts about some of Europe’s proposed solutions, and U.S. economic data weakened in the spring. Despite these swings in investor sentiment, most bond market sectors produced respectable total rates of return for the reporting period due in part to wide yield spreads based on U.S. Treasury securities, which have been pegged near historically low levels for most of the reporting period. Although challenges remain overseas, we believe the U.S. economy is likely to maintain positive economic growth while overseas markets contend with growth recessionary environments. In our judgment, current sluggishness is at least partly due to the lagging effects of tighter monetary policies in some areas of the world, and we expect stronger growth when a shift to more accommodative policies begins to have an impact on global economic activity. In addition, the adjustment among U.S. exporters to weaker European demand and slower economic growth in certain emerging markets should be largely completed later this year, potentially setting the stage for a stronger economic rebound in 2013. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation August 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2011, through July 31, 2012, as provided by Robert Bayston, David Horsfall, CFA and Nate Pearson, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended July 31, 2012, Dreyfus Inflation Adjusted Securities Fund’s Institutional shares produced a total return of 9.16%, and the fund’s Investor shares returned 8.80%. 1 In comparison, the fund’s benchmark, the Barclays U.S. Treasury Inflation Protected Securities Index (the “Index”), produced a total return of 9.49% for the same period. 2 Bouts of domestic economic weakness, turmoil in overseas markets and more accommodative monetary policies among the world’s central banks caused yields of longer-term U.S.Treasury securities—including Treasury Inflation Protected Securities (“TIPS”)—to fall and their prices to rise.The fund produced lower returns than its benchmark, as a relatively short average duration over the summer of 2012 prevented the fund from participating more fully in market rallies. The Fund’s Investment Approach The fund seeks returns that exceed the rate of inflation.To pursue its goal, the fund normally invests at least 80% of its net assets in inflation-indexed securities, which are fixed income securities designed to protect investors from a loss of value due to inflation by periodically adjusting their principal and/or coupon according to the rate of inflation. The fund invests primarily in high-quality, U.S. dollar-denominated, inflation-indexed securities.To a limited extent, the fund may invest in foreign currency-denominated, inflation-protected securities and other fixed income securities not adjusted for inflation, including U.S. government bonds and notes, corporate bonds, mortgage-related securities and asset-backed securities. The fund seeks to keep its average effective duration between two and 10 years, and the fund may invest in securities of any maturity without restriction. Macroeconomic Developments Boosted U.S. Treasuries Just days after the start of the reporting period, financial markets were roiled by the downgrade of one rating agency’s assessment of long-term The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. government securities.This development, together with a worsening sovereign debt crisis in Europe, triggered a flight to quality among investors, and traditional safe havens such as U.S. Treasury securities gained substantial value. Employment gains and other encouraging U.S. economic news helped alleviate investors’ worries in October, and a quantitative easing program in Europe appeared to forestall a more severe banking crisis in the region. As a result,Treasuries gave back some of their previous gains as investors grew more tolerant of risks and turned away from traditional safe havens and toward riskier market sectors. However, the Federal Reserve Board (the “Fed”) launched Operation Twist, a stimulative program involving massive purchases of longer-term U.S. Treasury securities, and yields remained near historical lows. The U.S. economic recovery faltered in the spring of 2012 when the public sector shed jobs and employment gains in the private sector moderated. Meanwhile, proposed austerity programs to relieve fiscal pressures in Europe encountered political resistance.Yields of U.S.Treasury securities plunged to record lows, fueling additional price appreciation. Inflationary pressures remained relatively muted during the reporting period, primarily due to falling energy prices. However, the core inflation rate, which excludes food and energy, was buoyed by rising apparel prices when raw materials became more expensive. Automobile and housing prices also climbed as the disruptive effects of the 2011 Japan earthquake and 2008 financial crisis, respectively, receded over time. Duration Strategy Produced Mixed Results At the start of the reporting period, we set the fund’s average duration in a position that was roughly in line with the benchmark, and we maintained an emphasis on TIPS with 10-year maturities and strong liquidity characteristics.This strategy enabled the fund to participate in rallies while cushioning market declines over the second half of 2011. In early 2012, in anticipation of narrower yield differences along the market’s maturity spectrum, we shifted the fund’s emphasis toTIPS with 30-year maturities.This move enabled the fund to participate more fully in rallies while reducing its exposure to short-term securities, which we regarded as overvalued. Finally, over the summer of 2012, after yields had fallen to historical lows, we moved the fund’s average duration to a 4 relatively short position.While we believe this strategy positions the fund well for the longer term, it prevented fuller participation in market rallies during June and July. Maintaining a Cautious Stance Market volatility is likely to remain elevated over the near term as investors react to headlines trumpeting Europe’s struggles. Moreover, recently mixed U.S. economic data has increased the likelihood of additional measures from the Fed to stimulate economic growth. Meanwhile, we expect inflationary pressures to rise modestly as housing costs climb, especially in the rental market. Conversely, wage inflation is likely to remain negligible. In light of these factors, we have maintained the fund’s average duration in a relatively short position, and we have focused our security selection strategy on TIPS that, in our analysis, feature favorable seasonal characteristics. August 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Interest payments on inflation-protected bonds will vary as the bond’s principal value is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced.Any increase in the principal amount of an inflation-protected bond (which follows a rise in the relevant inflation index), will be considered taxable ordinary income, even though investors do not receive their principal until maturity. During periods of rising interest rates and flat or declining inflation rates, inflation-protected bonds can underperform. Inflation-protected bonds issued by corporations generally do not guarantee repayment of principal. Investing internationally involves special risk, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in relative value to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays U.S.Treasury Inflation Protected Securities Index is a sub-index of the U.S.Treasury component of the Barclays U.S. Government Index. Securities in the Barclays U.S.Treasury Inflation Protected Securities Index are dollar-denominated, non- convertible, publicly issued, fixed-rate, investment-grade (Moody’s Baa3 or better) U.S.Treasury inflation notes, with at least one year to final maturity and at least $100 million par amount outstanding. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Investor shares and Institutional shares of Dreyfus Inflation Adjusted Securities Fund on 10/31/02 (inception date) to a $10,000 investment made in the Barclays U.S.Treasury Inflation Protected Securities Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Investor and Institutional shares.The Index is a sub-index of the U.S.Treasury component of the Barclays U.S. Government Index. Securities in the Index are dollar-denominated, non-convertible, publicly-issued, fixed-rate, investment-grade (Moody’s Baa3 or better) U.S.Treasury inflation notes, with at least one year to final maturity and at least $100 million par amount outstanding. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 7/31/12 Inception From Date 1
